IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 815
                              :
APPOINTMENT TO ORPHANS’ COURT : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE    :
                              :


                                      ORDER

PER CURIAM
         AND NOW, this 2nd day of December, 2019, Dianne C. Magee, Esquire, Bucks

County, is hereby appointed as a member of the Orphans’ Court Procedural Rules

Committee for a term of six years, commencing January 1, 2020.